Citation Nr: 1517389	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  10-44 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to October 4, 2010, and 20 percent thereafter, for multilevel degenerative changes of the thoracic and lumbar spine (back disability). 

2.  Entitlement to an initial rating in excess of 30 percent prior to May 16, 2014, and 50 percent thereafter, for posttraumatic stress disorder (PTSD).
	

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to March 1995.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from July 2009 and October 2010 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  The July 2009 decision granted service connection the thoracic and lumbar spine disability, evaluated as 20 percent disabling.  The October 2010 decision granted service connection for PTSD, evaluated as 30 percent disabling.  The effective date of all of these decisions was December 30, 2008.  

The RO granted higher ratings for a portion of the appeal for each disability, as reflected in the issues on the first page, in September 2012 and August 2014 decisions.

The Veteran testified at a videoconference hearing before the undersigned in November 2013, and the Board remanded the appeal for additional development in March 2014. 

The issue of entitlement to a higher initial rating for the Veteran's back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 5, 2012, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity due to symptoms of severity, frequency.  

2.  Since March 5, 2012, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas due to symptoms of severity, frequency, and duration most nearly approximating the 70 percent rating criteria.


CONCLUSIONS OF LAW

1.  From December 30, 2008 to March 4, 2012, the criteria for an initial rating of 50 percent, for PTSD were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  Since March 5, 2012, the criteria for a rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran was provided full notice of how to substantiate her service connection claim for PTSD in January 2009, prior to initial rating decision.  Her appeal from the initial rating is a downstream element, for which no further notice is required.  

Additionally, the November 2013 Board hearing focused on the elements necessary to substantiate the claim.  The undersigned asked questions to obtain pertinent evidence, and the Veteran and her representative demonstrated actual knowledge of the required elements.  Indeed, the case was remanded for additional development, in part as a result of evidence elicited through the hearing testimony.  The Veteran testified regarding her symptoms and their impact on daily life and work, she thereby showed an actual awareness that her disability was rated on this basis.  A discussed below, there are no extraschedular elements, and they did not required discussion at the hearings.  The duties imposed in 38 C.F.R. 3.103(c)(2) as interpreted in Bryant v. Shinseki, 23 Vet. App. 488 (2010) have been met.
 
The claims file includes statements and VA treatment records pertaining to the Veteran's PTSD manifestations.  As directed in the prior remand, she was afforded a new VA examination in May 2014 to determine the severity of her PTSD.  There is no argument or indication that the examination was inadequate for any reason, or that the disability has worsened since the last examination.  No further medical evidence or development is necessary.  

There is no additional notice or assistance that would be reasonably likely to aid in substantiating this claim.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision.

II.  Merits Analysis

The Veteran is currently assigned a rating of 30 percent prior to May 16, 2014, and a 50 percent thereafter, for PTSD.  As discussed below, the Board finds that ratings of 50 and 70 percent, but no higher, are warranted for certain periods on appeal.

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

A 50 percent rating is assigned for: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, DC 9411.

The criteria for a 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  VA must consider all symptoms that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV). 

A veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, although a veteran's symptomatology is the primary consideration in determining the appropriate disability rating based on a mental health disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" with regard to the 70 percent rating.  Id. 

Throughout the appeal period, the lay and medical evidence shows that the Veteran's PTSD manifested by symptoms of chronic sleep impairment with nightmares multiples times per week, varying frequency of depressed mood and anxiety or worry, panic attacks or flashbacks multiple times per week, mild memory loss, decreased concentration and ability to multitask, anger or irritability, and difficulty with relationships.  See, e.g., August 2009 Veteran statement; June 2010, August 2012, and May 2014 VA examinations; VA treatment records.

As discussed below, the evidence warrants a 50 percent rating prior to March 5, 2012.  From that date forward, VA treatment records, as well as subsequent lay statements from Veteran and VA examinations, show additional symptoms and an increased disability level most nearly approximating the 70 percent rating criteria.  

In an August 2009 statement, the Veteran reported anxiety and panic attacks related to driving, with flashbacks to a of motor vehicle accident during service.  She continued to report these symptoms, as well as depression and sleep impairment.

The June 2010 VA examiner noted that the Veteran had a full array of PTSD symptoms, but that her panic-like symptoms when driving were most problematic.  

The Veteran has had consistently decreased motivation to engage in activities or socialize, although she had some increased interaction with others at times.  During the June 2010 VA examination, the Veteran reported having been divorced three times.  She later clarified during the August 2012 VA examination that she had divorced the same man three times, most recently in 2008 or 2009, and that she had not dated since that time.  During the June 2010 VA examination, the Veteran reported having several friendships including coworkers.  She denied any hobbies or activities of interest and stated that she spent most of her time taking her two children to various activity practices.  

The Veteran indicated during VA treatment in August 2010 that she continued to take care of her children and transport them to activities.  In a December 2010 VA treatment record, she reported increased stress at work and having some recent issues with her supervisor.  She stated that she was easily angered and that her PTSD symptoms seemed to be getting worse.  In October 2011, she indicated that she was no longer engaging with her children as much due to their social activities, and that she enjoyed spending time alone.  She was not motivated for social interactions with others and, in fact, made efforts to avoid interactions with others.  The Veteran did report at that time, however, that her work-related stress had improved and that there was much more peace in that regard.  

A December 2011 VA treatment record notes that the Veteran continued to avoid interacting with others unless necessary, and that she felt irritable in work and social situations and when people tried to converse with her.  She has generally reported a good relationship with her mother.  She reported having contact with her sister until an October 2011 treatment record, when she reported some estrangement from her sister.  In December 2011, the Veteran reported having no contact with her sister since a disagreement and that she felt "fine" about that.  She had increased worry due to expected deaths in the family, but she denied any new work concerns.

In a March 5, 2012, VA treatment record, the Veteran reported that her uncle, whom she thought of as a father figure, had died in January 2012.  She had become withdrawn, slept a lot, and called into work more frequently as a result.  

In a March 14, 2012, treatment record, the Veteran made similar reports.  She stated that she had been making progress in interacting with others, primarily her family, prior to her uncle's passing, but that his loss had negatively impacted her motivation for social interaction and was a setback to the progress she had been making.  The Veteran had also recently moved to a new city for a job transfer a few weeks earlier.

Thereafter, in May 2012 VA treatment records, the Veteran reported that, since she had moved and started her new job duties, she had been having new symptoms of tactile hallucinations and increased nervousness, panic, or anxiety, particularly when driving over bridges and driving in general.  The Veteran explained that her new job duties involved daily travel to various communities and required to her to go over bridges, which gave her flashbacks and intrusive thoughts of the motor vehicle accident during service.  She stated that, when she would get home, she could not sleep and would feel like things were crawling on her.  

The Veteran also reported repeatedly checking locks and windows at night, which the provider noted to be evidence of some paranoia.  She admitted to taking more Trazadone than ordered to help control her symptoms.  The provider discussed with the Veteran that her recent job change, responsibility change, location, and household change could have impacted her stress level and could be a contributing trigger to her active PTSD symptoms.

In July 2012 VA treatment records, the Veteran continued to report difficulty driving over bridges for work, as well as fears at night and having to have an alarm system and push a chair against the door.  She had trouble maintaining sleep, and she needed to have to clean sheets and felt like there was something in bed with her.  She reported difficulty with her teenage children being affectionate or touching her.  

The Veteran underwent another VA examination in August 2012.  She reported having moved for her job in March 2012 and that she had no friends in that location.  She also stated that her daughter had taken over the role of going and doing things with and for her brother since she had gotten older, and that the Veteran no longer participated in activities with them as she had done previously.  

The Veteran indicated that she liked her job because she could be alone most of the time, but that the increased amount of driving over bridges had been very difficult and triggered intrusive memories of service.  She reported more issues with the sequela of her traumatic accident, in that she was having anxiety attacks when she would hear something unexpected and would expect the worst, and she would try to "shut [her]self down" with medication before she got even worse.  The Veteran indicated that her anti-depressant medication was not working as well as in the past.  The provider noted that, other than the military stressors, a sentinel event had been the death of her uncle in January 2012.  

Current symptoms included chronic sleep impairment; mild memory loss such as forgetting names, directions, and recent events; recurrent distressing dreams and thoughts of past trauma; avoidance; diminished interest and participation in activities; feeling detached or estranged from others; irritability or outbursts of anger; and difficulty concentrating.

In her October 2012 substantive appeal (VA Form 9), the Veteran reported being depressed or filled with anxiety most of the time.  She had trouble trusting anyone and would lock her bedroom door at night, had purchased an alarm for her apartment, and was putting a chair behind the door due to fear.  She would also check the door and alarm multiple times per night.  The Veteran reported panic attacks 4-5 times per week, mostly when awakening from nightmares or when crossing over bridges for work.  She would frequently call into work and stay home, and her daughter was taking care of many chores and transporting her brother to activities.  The Veteran described similar symptoms in a November 2013 statement.

During the November 2013 Board hearing, the Veteran also testified that her PTSD symptoms had increased in severity when she moved to a new city for her job in March 2012, due to having to drive over bridges so frequently.  She essentially described symptoms of panic attacks as indicated in other medical records and her recent lay statements.  The Veteran indicated that her new job duties were better to the extent that she was alone more, but that the driving had increased her other symptoms and caused her to stay at home more.  She would also arrive late to appointments as a result of having to pull over while driving.  

The Veteran indicated that she had been having anger outbursts for years, including during her prior marriages, and now with her son.  She described an incident a few weeks earlier where she had "put [her] hands" on her son and the police were called, although she was not arrested.  The Veteran reported trouble sleeping, as well as frequent anxiety and calling in sick to work a couple of days a week as a result.  She stated that her boss had given her verbal warnings, but he was understanding because he was also a veteran.  The Veteran also indicated that she was having similar symptoms of panic attacks at the time of the August 2012 VA examination.

The Veteran continued to receive VA mental health treatment, reporting similar symptoms.  She underwent another VA examination in May 2014.  At that time, the examiner noted that the Veteran had PTSD symptoms including near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss; flattened affect; and difficulty establishing and maintaining effective work and social relationships.  

During this examination, the Veteran again indicated that her daughter had taken over most responsibilities with regard to her son.  She reported that her relationship with her son had worsened as he got older, and they were now having arguments on a daily basis.  She stated that she had "put [her] hands" on her son, but she denied any abuse.  The police had come to the apartment multiple times as a result of verbal altercations since the 2012 VA examination.  

The Veteran indicated that she had been arrested in the past for domestic violence with her ex-husbands, but that she had not been arrested with regard to any disputes with her son.  The Veteran also reported irritability every day and that she would have anger outbursts that were primarily verbal but were sometimes physical, explaining that she would sometimes throw, hit, or kick things in anger, such as making a hole in the wall.  Concerning other relationships, the Veteran reported weekly phone contact with her mother, but limited contact with her siblings.  She stated that she felt close only with her daughter, and she denied having any friends since relocating for her job or going out with her cousins, or any dating relationships since her last divorce.  

The Veteran continued to work in her same job, but she denied any social activities or hobbies and indicated that she generally sleeps or watches television.  She reported some days where she would become overwhelmed with sorrow after getting dressed for work, when she would call in sick and take leave, which she indicated happened 4-8 days per month.  She again indicated that she had been verbally counselled at work about completing her work appointments.  The Veteran also reported that her memory was decreased, in that she would have to write down reminders of appointments and tasks to be done and detailed notes during work meetings.  

She indicated that she was "managing" with regard to driving, and that she continued to have anxiety and panic attacks when driving over bridges, which required her to pull over for several minutes to drink water and sometimes throw up.  The Veteran was also visibly tense or anxious during the examination itself.  

The Veteran reported depressed mood every day and crying spells every night, and that her motivation and energy were low.  She indicated that she would stay in bed asleep or watching television on most weekends, that she would not shower or change clothes on those days, and then she would feel "refueled" on Monday morning.  The Veteran reported feeling as though life was not worth living or that she would be better off dead, and that she had thoughts of overdosing on medications in the past, but she did not act on those thoughts due to concern for her children.   The Veteran continued to report chronic sleep impairment with frequent nightmares and feeling a tactile sensation of insects crawling on her.  She also reported checking her door locks, home alarm, and the stove repeatedly.

The June 2010 VA examiner assigned a GAF score of 68, which generally indicates mild impairment or symptoms.  The May 2014 VA examiner assigned a GAF score of 55 for moderate impairment.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47.  Nevertheless, these scores are not determinative of the level of the Veteran's impairment due to the Veteran's PTSD symptoms at those times.  

In light of the above, resolving doubt in the Veteran's favor, the Board finds that, prior to March 5, 2012, the evidence shows PTSD symptoms and overall level of impairment that most nearly approximate the criteria for a 50 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  These included panic attacks more than once a week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  As noted by the June 2010 VA examiner, the Veteran's PTSD symptoms resulted in reduced reliability and productivity.  Id.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood due to symptoms equivalent to those listed as examples in the criteria for that evaluation.  Vazquez-Claudio; Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).


During the period prior to March 5, 2012; the Veteran's disability did not rise to the level of occupational and social impairment with deficiencies in most areas or include the listed symptoms, or others of similar severity, frequency, and duration symptoms with a nature and severity similar to those described in the 70 percent rating criteria.  Id.; Vazquez-Claudio, 713 F.3d at 117.  Rather, although the Veteran had frequent periods of depression and anxiety or panic attacks, they were not so nearly continuous that they affected her ability to function independently, appropriately, and effectively at work or home.  She also indicated an ability to adapt to stressful situations.  Indeed, although the Veteran had increased stress and was more easily angered in December 2010, she indicated that she was attempting to cope with her current working situation.  She then indicated that her work-related stress had improved in October 2011.  

The Veteran had a disturbed mood, but this is contemplated in the criteria for a 50 percent rating.  She was able to care for her children and maintain a relationship with her mother.  Although she was divorced, the quality of her other relationships with the assigned GAF is not indicative of deficiencies in the area of family.  She was able to maintain employment without significant time lost from work or other reported complications that would rise to the level of deficiency in this area.  She did not attempt school, but her ability to function on the job indicates that she would not have deficiency in the area of school.  Examinations did not show deficiencies in the area of thinking or judgement.  Hence she did not have deficiencies in most of the areas needed for a 70 percent rating.

Although the Veteran reported in March 2012 that she had increased sadness due her uncle's death in January 2012, resulting in her sleeping more and calling in sick to work more, she did continue to work and interact with family members.  These relationships were apparently satisfactory.  She also denied any episodes of violence during this period, despite her reports of irritability and wanting to avoid contact with others at work or in social situations.  There were no reported obsessional rituals during this period either.  The Veteran continued to have an ability to establish and maintain effective relationships and reported some friends, although she was having difficulty with relationships with coworkers and family.  
 
In contrast, the Veteran has reported several times that her PTSD symptoms and functional impairment increased significantly when she relocated for her job in March 2012.  Although she has not specified the exact date of this move, she indicated in a March 14, 2012, VA treatment record that she had moved a few weeks earlier.  There was also a March 5, 2012, mental health treatment record, which would be generally consistent with the reported timing of her move.  Accordingly, the Board resolves doubt in the Veteran's favor and finds that her increased symptoms and level of impairment began as of that date.  

In particular, beginning March 5, 2012, the Veteran has reported much more frequent panic attacks while driving, which caused her to pull over the side of the road and be late to appointments, as well as being unable to cope and calling in sick for work frequently.  She indicated during this period that she had been verbally counselled at work about being tardy or missing appointments.  She also reported daily depression and crying spells, in addition to chronic sleep impairment.  

As noted by the May 2014 VA examiner, the Veteran's depression and anxiety or panic rose to the level of near-continuous symptoms that affected her ability to function independently, appropriately, and effectively.  The Veteran also reported obsessional rituals that interfere with routine activities such as checking her locks, alarm, and stove multiple times, which began after her job relocation.  In addition to her ongoing general irritability and being easily angered, the Veteran has reported several verbal altercations involving her son after the 2012 VA examination, for which the police were called, and physical violence toward inanimate objects, such as hitting or kicking a hole in the wall.  

The Veteran reported a more strained relationship with her son, as well as even less social relationships and interactions.  During the May 2014 VA examination, the Veteran reported some suicidal ideation, although she would not act on those thoughts and had made no suicide attempts.  She also described some neglect of personal hygiene and appearance on weekends.  

These symptoms resulted in occupational and social impairment in most areas of the Veteran's life and, significantly, their nature, frequency, and severity were similar to the types of symptoms described in the 70 percent rating criteria.  See 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411; see also Vazquez-Claudio, 713 F.3d at 117.

The record does not, however, show complete social and occupational impairment due to the Veteran's PTSD, or symptoms of a similar severity or frequency of the examples provided for a 100 percent rating criteria at any point.  Id.  The Veteran has reported a feeling of things crawling on her, which were noted to be tactile hallucinations, at several points from March 2012 forward, including in the May 2014 VA examination.  Although this symptom is contemplated by the 100 percent rating criteria, this symptom alone does not show entitlement to this higher rating.  

Rather, the Veteran has retained full-time employment throughout the appeal despite her mental health symptoms.  She has also maintained close relationships with her daughter and her mother, and she interacts as needed with her coworkers and clients, including at mediation meetings during which she takes detailed notes.  

Further, medical records have repeatedly noted that the Veteran had appropriate thought processes, communication, and behavior.  Although she indicated that her daughter has been taking care of many of the household chores since August 2012, the Veteran has continued to perform activities of daily living.  Her reported neglect of personal hygiene appearance and hygiene on weekends is contemplated by the 70 percent rating criteria, and the Veteran has otherwise been noted to have adequate dress, grooming, and hygiene.  She has also been consistently oriented.  There has been no significant memory loss; rather, her memory loss for tasks, names, or directions are contemplated by the assigned ratings of 50 and 70 percent for the periods on appeal.  

Although the Veteran reported episodes of physical violence in 2013 and 2014, these were intermittent and are specifically contemplated by the 70 percent rating criteria.  During the June 2010 VA examination, the Veteran alluded to vague ideations of homicidal thoughts in the past; however, she has consistently denied homicidal ideation as being present during the appeal period.  Further, her suicidal ideation, as reported during the May 2014 VA examination, is contemplated by the 70 percent rating criteria, and she has otherwise denied suicidal ideation during the appeal period.  In a December 2010 VA treatment record, she reported thoughts of suicide in the past, but no currently.  Accordingly, the evidence does not show that the Veteran presents a persistent danger of hurting herself or others.  

Again, the evidence does not show total occupational and social impairment, despite the Veteran's increased PTSD symptoms since March 5, 2012, or at any point during the appeal period prior to that time.  In sum, the nature, severity, and frequency of the Veteran's symptoms were similar to those described in the 50 percent rating criteria, and resulted in reduced reliability and productivity, prior to March 5, 2012.  Since that time, her symptoms and overall level of impairment due to PTSD have most nearly approximated the 70 percent rating criteria.  See 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411; see also Vazquez-Claudio, 713 F.3d at 117.  

Staged ratings have been assigned in this case. Otherwise, the Veteran's PTSD symptomatology remained relatively stable during the periods identified herein.  Any decreases or increases in severity during those periods were not sufficient for a lower or higher rating.  See Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).  

There is no argument or indication that extra-schedular consideration is warranted under 38 C.F.R. § 3.321(b)(1).  As detailed above, the Veteran has had social and occupational impairment as a result of her PTSD symptoms, and the mental health rating criteria are intentionally broad to account for all mental health symptoms and levels of impairment.  Her symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, and it is not an exceptional or unusual disability picture.  Moreover, although the Veteran reported taking multiple days off due to her PTSD in 2012 and 2013, the high rating assigned for that period accounts for such impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As a result, referral for consideration of an extra-schedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Further, applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no symptoms of the disability on appeal that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate for a disability that can be attributed only to the combined effect of multiple conditions.  Cf. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

The Veteran has been employed full-time throughout the appeal; therefore, a claim for total disability due to individual unemployability (TDIU) has not been raised.  

With the exception of the higher ratings granted herein as discussed above, the preponderance of the evidence is against an increased rating for any period.  Reasonable doubt does not arise, the benefit of the doubt doctrine does not apply, and the Veteran's claims must be denied in this respect.  38 C.F.R. § 4.3.  



ORDER

An initial rating of 50 percent for PTSD is granted, for the period from December 30, 2008 to March 4, 2012.

Beginning March 5, 2012, a rating of 70 percent for PTSD is granted.




REMAND

The Veteran was afforded a new VA examination for her back disability in May 2014; however, the examiner did not report (in degrees) the additional limitation of motion due to pain, weakness fatigue, incoordination, and flare-ups, or provide reasons for any inability to answer this question, as directed in the prior remand.  This information is required by court interpretation of applicable regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  As such, the prior remand directives were not substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the May 2014 VA examination (and prior examinations) stated that the Veteran had no radicular pain or signs and symptoms of radiculopathy.  Nevertheless, the Veteran has reported pain and other symptoms in both legs and in the right arm that she believes are related to her back.  See, e.g., May 2013 VA treatment records; November 2013 statement and hearing transcript.  

Accordingly, the etiology of any such symptoms should be clarified upon remand, and a rating for objective neurological abnormality associated with the service-connected back disability should be considered.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries Related to the Spine.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the May 2014 VA examiner, or another qualified examiner if that individual is not available, for an addendum opinion regarding the severity of the Veteran's lumbar and thoracic spine disability.  (If necessary to respond to any of the questions below, a new VA examination should be scheduled.)  

The examiner should respond to the following:

(a)  Provide an opinion (in degrees) of the additional limitation of motion due to pain, weakness fatigue, incoordination, and flare-ups from the Veteran's lumbar and thoracic spine disability.  This information is required by VA regulations as interpreted by courts.  

(b)  Consider the lay and medical evidence of signs or symptoms (including pain, paresthesias, numbness, and tingling) in the lower extremities and upper extremities.  See, e.g., May 2013 VA treatment records; November 2013 statement from Veteran; November 2013 hearing transcript.  

Offer an opinion as to whether such symptoms are at least as likely as not (probably of 50 percent or more) related to the Veteran's service-connected lumbar and thoracic spine disability.  If so, identify any affected nerve and estimate the degree of nerve impairment.

(c) For each of the above questions, if the examiner is unable to provide a response without resorting to mere speculation, reasons for this inability should be provided.  The examiner is advised that the Veteran is competent to report observable symptoms, including but not limited to limitations during flare-ups, and her reports must be considered in formulating an opinion.  

If additional testing or examination is required to answer the questions, such should be accomplished.  

If the examiner rejects the Veteran's lay reports, a reason must be provided; this cannot be due solely to a lack of medical documentation, although this may be considered with the other available evidence.  

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board for further review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
  

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


